Citation Nr: 1003465	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
impairment of the clavicle.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a pilonidal cystectomy scar.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, March 2006, and January 
2007 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran requested Board hearings in 
his January 2006 and October 2006 substantive appeals.  
However, these requests were withdrawn in correspondence 
received from the Veteran in March 2007.  

The issues of entitlement to an evaluation in excess of 20 
percent for impairment of the clavicle and an evaluation in 
excess of 10 percent for a pilonidal cystectomy scar are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest during service; 
hypertension was not identified until the late 1990s; the 
current hypertension is unrelated to service.

2.  A chronic headache disorder was not manifest during 
service; chronic headache pathology was not identified until 
2003; the current chronic headache disorder is unrelated to 
service.

3.  Cervical arthritis was not manifest during service; 
cervical spine pathology was not identified until 2000; the 
current cervical arthritis is unrelated to service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A chronic headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Cervical arthritis was not incurred in or aggravated by 
service or by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2004 and April 2005 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
records as well as written statements in support of his 
claim, and was provided an opportunity to set forth his 
contentions during his April 2006 Decision Review Officer 
(DRO) hearing.  Next, specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 2005, January 
2006, and November 2006.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in April 2005, the amendment 
is not applicable to the current claim. 

Hypertension

Here, the Veteran is claiming entitlement to service 
connection for hypertension.  Specifically, he contends that 
hypertension was incurred during active duty.  As indicated 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension 
is defined as diastolic blood pressure predominantly 90 mm. 
or greater.  Isolated systolic hypertension means that 
systolic blood pressure is predominantly 160 mm. or greater, 
with a diastolic blood pressure of less than 90 mm.  

	Service treatment records reflect that the Veteran was shown 
to have a blood pressure reading of 148/106 millimeters of 
mercury (mmHg) on September 15, 1967, while receiving 
treatment or headaches.  However, by September 22, 1967, his 
blood pressure reading was 140/80 mmHg, and the physician 
opined that the previous reading may have been secondary to 
excitement.  
	
	There is no further mention of elevated blood pressure in the 
service treatment records.  Although he self-reported on his 
August 1969 Report of Medical History at separation that he 
suffered from high or low blood pressure, his Report of 
Medical Examination indicated that his heart and vascular 
system were within normal limits and noted that his blood 
pressure was 110/70 mmHg.  Therefore, service records do not 
show chronic hypertension at the time of discharge.
	
	Next, post-service evidence does not reflect hypertension for 
many years after service discharge.  Specifically, the 
Veteran's blood pressure was recorded at 120/80 mmHg in a 
January 1984 treatment note.  An elevated reading was not 
recorded until March 1995, when his blood pressure was noted 
to be 152/104 mmHg.  In a June 2000 VA treatment note, the 
Veteran indicated that his blood pressure was noted to be 
"borderline" at his last physical examination and he was 
instructed to cut out salt from his diet; his blood pressure 
was recorded as 168/100 mmHg and 168/90 mmHg.  
	
	This is the first diagnosis of hypertension, coming 
approximately 30 years after discharge.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to hypertension for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to elevated blood pressure after he was discharged from the 
service.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	
	The Board emphasizes the multi-year gap between discharge 
from active duty service in 1969 and initial reported 
symptoms related to hypertension in approximately the late 
1990s, an approximately 30 year gap.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hypertension to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a November 2006 VA hypertension examination undertaken 
specifically to address the issue on appeal.  At that time, 
the Veteran again claimed that his currently-diagnosed 
hypertension was initially diagnosed during active duty in 
1967.  
	
	After a physical examination, the examiner conceded that the 
Veteran was noted to have a transient elevation of his blood 
pressure in 1967.  However, the examiner emphasized that all 
follow-up blood pressure checks were within the normal range 
and that his discharge examination revealed a completely 
normal blood pressure reading.  The examiner opined that the 
currently-diagnosed hypertension was unrelated to the 
transient elevated blood pressure noted in 1967, based on the 
fact that only a single reading was noted to be elevated and 
that it is not uncommon to have an elevated blood pressure 
reading while experiencing pain.    
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner conducted a 
thorough review of the claims folder.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
hypertension is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Headaches

The Veteran also seeks service connection for headaches.  
Specifically, he contends that his current headaches first 
manifested during active duty after he was hit in the right 
side of the head with a heavy metal hook used to pull tank 
motors.  He contends that he self-treated these headaches 
until 2003 when he sought VA treatment.  

	Service treatment records reflect that the Veteran complained 
of headaches in August 1967 and was prescribed Fiorinal, 
which only made his symptoms worse.  He received treatment 
for headaches again in September 1967. 
	
	There is no further objective indication of headaches in the 
service treatment records.  Although he self-reported on his 
August 1969 Report of Medical History at separation that he 
suffered from frequent or severe headaches, dizziness or 
fainting spells, and eye trouble, his Report of Medical 
Examination did not make any mention of headaches.  
	
	Next, post-service evidence does not reflect chronic headache 
symptomatology for many years after service discharge.  
Specifically, although the Veteran complained of 
"headaches" at his August 1970 VA examination, no diagnosis 
was rendered in response to these complaints.  It was not 
until May 2003 that the Veteran sought VA treatment for his 
headaches.  At this time, he reported having some headaches 
in the past, but the headaches he was experiencing for the 
past 6 weeks were much more painful.  The Veteran was not 
referred to the VA neurology clinic for these headaches until 
2005.  This is the first recorded symptomatology related to 
chronic headaches, coming over 30 years after discharge.  
	
	In addition to the absence of documented post-service 
symptomatology related to headaches for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  In this case, 
the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated 
that he continued to experience headache symptomatology after 
he was discharged from the service.  
	
	However, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board emphasizes 
the multi-year gap between discharge from active duty service 
in 1969 and initial reported symptoms related to a chronic 
headache disorder in approximately 2003, over a thirty year 
gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's chronic headache disorder to active duty, despite 
his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a June 2006 VA neurological disorders examination undertaken 
specifically to address the issue on appeal.  At that time, 
the Veteran reported going to bed with headaches 
approximately 5 to 7 times in the past six months.
	
	After a physical examination, the examiner noted that there 
were no descriptions of the headaches or mention of migraines 
in the service treatment records.  His current description of 
symptoms was typical for migraine and the examiner indicated 
that any emergency physician or primary care practitioner 
should have identified them as such.  Noting that the Veteran 
received VA treatment since at least 1995 and did not 
complain of headaches until 2003, the examiner found it 
difficult to believe that the Veteran would have such a 
severe headache disorder without mentioning it for 8 years.  
Therefore, he opined that it was less likely than not that 
the current headaches were related to the headaches noted in 
service.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
migraine headaches are not the types of disorders that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Cervical Arthritis

Finally, the Veteran seeks service connection for cervical 
arthritis.  Specifically, he asserts that his cervical 
arthritis developed in the early 1990s secondary to his 
service-connected clavicle impairment.  

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the cervical spine or any 
symptoms reasonably attributed thereto.  Significantly, on 
his August 1969 Report of Medical History at separation, the 
Veteran self-reported that he never suffered from arthritis 
or back trouble of any kind.  Similarly, his August 1969 
Report of Medical Examination at separation indicated that 
his spine and other musculoskeletal systems were within 
normal limits.  Therefore, no chronic cervical spine disorder 
was noted in service.
	
	Next, post-service evidence does not reflect neck or upper 
back symptomatology for many years after service discharge.  
Specifically, VA treatment records dated in 2000 reveal 
complaints of neck pain.  This is the first recorded 
symptomatology related to a cervical spine disorder, coming 
over 30 years after discharge.  Therefore, the competent 
evidence does not reflect continuity of symptomatology.
	
	However, the Veteran does not allege continuity of cervical 
symptomatology since service.  Rather, he argues that his 
cervical arthritis developed subsequent to service as a 
result of his service-connected clavicle impairment.  Service 
connection may be granted when the evidence establishes a 
medical nexus between active duty service and current 
complaints.  In this case, the Board finds that the weight of 
the competent evidence does not attribute the Veteran's 
cervical spine disorder to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a June 2006 VA joints examination undertaken specifically to 
address the issue on appeal.  After a physical examination, 
the examiner diagnosed degenerative disk disease and 
degenerative arthrosis of the cervical spine.  The examiner 
opined the cervical condition was more likely than not 
unrelated to the injury and surgery of the left clavicle in 
1967.  Since the onset of cervical symptomatology was merely 
5 to 6 years prior to the date of the examination, the 
examiner felt that it was more likely a function of his age.  
Moreover, the examiner concluded that there was no evidence 
to support that his service-connected left clavicle 
impairment aggravated his degenerative disk disease of the 
cervical spine.    
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
degenerative disk disease is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for hypertension is denied.  

Service connection for headaches is denied.  

Service connection for cervical arthritis is denied.  


REMAND

The Veteran also seeks increased evaluations for his service 
connected clavicle impairment (currently rated as 20 percent 
disabling) and his pilonidal cystectomy scar (currently rated 
as 10 percent disabling).  However, the Board finds that 
additional development is needed prior to further disposition 
of these claims.

Initially, the most recent VA treatment records of record are 
dated in November 2006.  Therefore, the RO should obtain all 
VA treatment records dated since November 2006 from the G.V. 
(Sonny) Montgomery VA Medical Center in Jackson, Mississippi, 
and associate them with the claims file.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Furthermore, the Veteran was afforded his most recent 
examinations for his clavicle impairment and pilonidal 
cystectomy scar in 2006.  As the severity of a service-
connected disability must be based upon a current record, the 
Board finds that a remand for an additional VA examinations 
with respect to these disabilities is required.  Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 
Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain and associate with 
the claims file records from the G.V. 
(Sonny) Montgomery VA Medical Center in 
Jackson, Mississippi, dated from November 
2006 to the present.  If the records have 
been retired to a storage facility, obtain 
the records from the appropriate storage 
facility.

2.  The RO should then schedule the 
Veteran for an appropriate examination to 
determine the current severity of his 
service-connected clavicle impairment.  
The claims folder, along with any 
additional evidence obtained, should be 
made available to the examiner for review.  
All signs and symptoms of the service-
connected disorder should be reported in 
detail.  The examiner should also describe 
the impact of the Veteran's clavicle 
disorder on his occupational functioning, 
and opine as to whether his current 
clavicle impairment renders him 
unemployable.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be explained in 
detail. 

3.  The RO should then schedule the 
Veteran for an appropriate examination to 
determine the current severity of his 
service-connected pilonidal cystectomy 
scar.  The claims folder, along with any 
additional evidence obtained, should be 
made available to the examiner for review.  
All signs and symptoms of the service-
connected disorder should be reported in 
detail.  The examiner should also describe 
the impact of the Veteran's pilonidal 
cystectomy scar on his occupational 
functioning, and opine as to whether the 
scar renders him unemployable.  The 
rationale for all opinions, with citation 
to relevant medical findings, must be 
explained in detail. 

4.  Then, the RO should readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case prior 
to the claims being returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


